            Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 1 of 8                           FILED
                                                                                          2019 Jun-03 PM 03:32
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

BOA VIDA HEALTHCARE, LLC,                    )
an Indiana limited liability company,        )
and                                          )
BOA VIDA HOSPITAL OF                         )
ABERDEEN, MS, LLC, d/b/a                     )
Monroe Regional Hospital,                    )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )            Case ________________
                                             )
PICKENS COUNTY HEALTH                        )
CARE AUTHORITY, an Alabama                   )
non-profit corporation,                      )
                                             )
       Defendant.                            )


                                         COMPLAINT

       For its Complaint against Defendant Pickens County Health Care Authority (“the

Authority”), Plaintiffs Boa Vida Healthcare, LLC (“Boa Vida”) and Boa Vida Hospital of

Aberdeen, MS, LLC d/b/a Monroe Regional Hospital (“Monroe”), state as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1.      Boa Vida is an Indiana limited liability company. The members of Boa Vida are

residents and citizens of states other than Alabama.

       2.      Monroe is a Texas limited liability company. The members of Monroe are residents

and citizens of states other than Alabama.

       3.      The Authority is an Alabama non-profit corporation with its principal place of

business in Pickens County, Alabama. The Authority owns Pickens County Medical Center (the

“Hospital”), located on 241 Robert K. Wilson Drive in Carrolton, Alabama.




                                                 1
             Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 2 of 8



        4.      Each of Boa Vida’s and Monroe’s claims in this action exceed $75,000, exclusive

of interest and costs, and accordingly, this Court has original diversity jurisdiction over this action,

pursuant to 28 U.S.C. § 1332(a). To the extent any claim does not exceed $75,000, exclusive of

interest and costs, the Court has supplemental jurisdiction over such claims pursuant to 28 U.S.C.

§ 1367(a).

        5.      Venue is proper in this district and division, in that the Authority is situated and is

doing all business in this district and division, and a substantial portion of the acts or omissions

involved in this case occurred in this judicial district.

                                   FACTUAL ALLEGATIONS

        6.      Boa Vida is in the health-care facility management business. It manages hospitals

and other health care centers by employing or otherwise procuring staff, handling the procurement

of supplies and equipment, managing and running real-property facilities, handling patient billing

and collection, and related tasks. One of the hospitals Boa Vida manages is Monroe Regional

Hospital, located in Aberdeen, Mississippi. Boa Vida manages Monroe Regional Hospital through

Boa Vida’s related entity, Monroe.

        7.      Up until late 2018, the Authority also managed the Hospital. In late 2018, the

Hospital was facing significant financial distress. Patient populations were substantially down;

collections were non-existent; expenses far exceeded operating revenues; and the Hospital was in

danger of needing to be shuttered.

        8.      Boa Vida and the Authority began discussions in late 2018 concerning the potential

for Boa Vida to attempt a “turnaround” of the Hospital’s operations. Boa Vida has been successful

in similar efforts to reverse declining revenues and to achieve operational efficiencies in rural or

suburban hospitals and clinics. Because Monroe was already operating the nearby Monroe




                                                   2
            Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 3 of 8



Regional Hospital, Boa Vida and Monroe viewed a potential relationship with the Authority as a

“win-win,” whereby the Hospital and the Authority could achieve greater operational efficiencies,

and Boa Vida and Monroe could actually enhance its efficiencies through its operations of another

facility in relatively close proximity.

       9.      The Authority elected to have Boa Vida assume management responsibilities for

the Hospital, and for Monroe to provide supplies and services to the Authority to facilitate the

Hospital’s operations. To that end, the parties entered into two agreements. On December 18, 2018,

Boa Vida and the Authority entered into a “Management Agreement,” under which Boa Vida

would assume immediate management of the Hospital. A copy of that Management Agreement is

attached as Exhibit 1 hereto. On February 25, 2019, Boa Vida and the Authority also entered into

a Billing and Services Agreement (the “BSA,” Exhibit 2 hereto), under which Boa Vida provided

billing and revenue cycle services to the Authority. And on March 11, 2018, Monroe and the

Authority entered into a “Services Agreement,” under which Monroe would provide certain

supplies and services and materials to the Authority to facilitate operations of the Hospital. A copy

of the Services Agreement is attached as Exhibit 3 hereto.

       10.     Under the Management Agreement, Boa Vida would manage the Hospital for the

Authority for a period of 20 years. Management Agreement at p. 10, ¶ 8. Boa Vida was to be paid

a minimum of $25,000 per month (id. at p. 9, ¶ 7.2), plus its expenses (id. at ¶ 7.1) and certain

incentive payments (id. at p. 10, ¶ 7.3). Both the Authority and Boa Vida had rights of termination

under certain conditions (id. at pp. 10-11, ¶ 9). Under the BSA, Boa Vida provided certain

additional billing and collection and revenue cycle services for the benefit of the Authority, in

exchange for 6% of gross collections (see BSA at p. 3, ¶ 4). And under the Services Agreement,




                                                 3
          Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 4 of 8



Monroe would provide certain materials and services to the Authority in exchange for

compensation set out in a Schedule A. Services Agreement at pp. 1-2, ¶ 3.1.

       11.     At the time Boa Vida commenced its management efforts, the Hospital’s operations

were in dire distress. The patient population at the Hospital was 1 – one patient. Within several

weeks, Boa Vida increased the population to 16. In addition, Boa Vida had to inject substantial

amounts of its own money in initial operating capital to fund the Hospital’s operations. The

increase in patient population, the injection of operating cash, and Boa Vida’s operational expertise

brought an immediate improvement to the Hospital’s financial standing.

       12.     The Authority never paid Boa Vida or Monroe for any services or materials

provided under any of the agreements. On March 22, 2019, with no prior notice and in violation

of the termination provisions of the Agreement, the Authority purportedly terminated the

Management Agreement and directed Boa Vida off of the Hospital property. See Termination

Notice, Exhibit 4 hereto. The Authority had no right to terminate the Management Agreement

under its terms, and thus has breached the Agreement. The Authority has never terminated the

BSA or the Services Agreement.

       13.     As a proximate result of the Authority’s breaches of the agreements, Boa Vida and

Monroe have been damaged.

               a.      Under the Management Agreement, Boa Vida’s current damages are

       $101,736.46 (plus continuing $25,000 monthly Management Fees incurred after April 1,

       2019). Additionally, the Authority’s breach of the Management Agreement has deprived

       Boa Vida of expected profits which would have been earned by Boa Vida under the

       Management Agreement for its term. Finally, the Management Agreement provides that




                                                 4
          Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 5 of 8



       Boa Vida is to be reimbursed for its attorneys’ fees and expenses associated with this

       action. Management Agreement at p. 8, ¶ 6.7; p. 14, ¶ 14.1; p. 16, ¶ 23.

               b.      Under the BSA, Boa Vida’s damages are 6% of gross collections from

       February 25 through March 22, totaling $42,529.36. In addition, the BSA provides that

       Boa Vida is to be reimbursed for its attorneys’ fees and expenses associated with this

       action. See BSA at p. 7, ¶ 13(h). The amount of such fees and expenses cause the amount

       of damages under the Services Agreement, standing alone, to exceed $75,000.

               c.      Under the Services Agreement, Monroe’s current damages are $99,574.02.

       In addition to those damages, Monroe is also entitled to the recovery of attorneys’ fees and

       expenses associated with this action. Services Agreement at pp. 5-6, ¶ 10.17.

      COUNT ONE – BREACH OF CONTRACT – MANAGEMENT AGREEMENT

       14.      Boa Vida realleges and adopts by reference the factual allegations in paragraphs

5-12 above.

       15.     The Authority has breached its Management Agreement with Boa Vida.

       16.     As a proximate result of the Authority’s breach, Boa Vida has been damaged in the

amount of $144,265.82 (plus continuing $25,000 monthly Management Fees incurred after April

1, 2019). Additionally, the Authority’s breach of the Management Agreement has deprived Boa

Vida of expected profits which would have been earned by Boa Vida under the Management

Agreement for its term. Finally, the Management Agreement provides that Boa Vida is to be

reimbursed for its attorneys’ fees and expenses associated with this action. Management

Agreement at p. 8, ¶ 6.7; p. 14, ¶ 14.1; p. 16, ¶ 23.

       17.     In addition, Boa Vida may, at its option, seek to compel specific performance of

this Management Agreement. See Agreement at p. 16, ¶ 23.




                                                  5
          Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 6 of 8



       WHEREFORE, Boa Vida prays that the Court will enter judgment in its favor, and against

the Authority, in such amount of compensatory damages, pre-judgment and post-judgment

interest, lost profits, attorneys’ fees and costs, as well as such further relief to which Boa Vida may

be entitled. Boa Vida further requests that the Court enter an injunction reinstating Boa Vida as

Manager and declaring, to the extent necessary, that the Authority’s purported termination of the

Agreement was unlawful and itself a breach of the Agreement and is null and void.

                      COUNT TWO – BREACH OF CONTRACT – BSA

       14.      Boa Vida realleges and adopts by reference the factual allegations in paragraphs

5-12 above.

       15.     The Authority has breached its BSA with Boa Vida.

       16.     As a proximate result of the Authority’s breach, Boa Vida has been damaged in the

amount of $42,529.36. In addition, the BSA provides that Boa Vida is to be reimbursed for its

attorneys’ fees and expenses associated with this action. See BSA at p. 7, ¶ 13(h). The amount of

such fees and expenses cause the amount of damages under the Services Agreement, standing

alone, to exceed $75,000.

       17.     In addition, Boa Vida may, at its option, seek to compel specific performance of

this Management Agreement. See Agreement at p. 7, ¶ 13(h).

       WHEREFORE, Boa Vida prays that the Court will enter judgment in its favor, and against

the Authority, in such amount of compensatory damages, pre-judgment and post-judgment

interest, lost profits, attorneys’ fees and costs, as well as such further relief to which Boa Vida may

be entitled. Boa Vida further requests that the Court enter an injunction reinstating Boa Vida under

the BSA and declaring that Boa Vida is entitled to continue operating the Hospital under the BSA

and the Management Agreement.




                                                  6
            Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 7 of 8



       COUNT THREE – BREACH OF CONTRACT – SERVICES AGREEMENT

       18.      Monroe realleges and adopts by reference the factual allegations in paragraphs 5-

12 above.

       19.     The Authority has breached its Services Agreement with Monroe.

       20.     As a proximate result of said breach, Monroe has been damaged in the amount of

$99,574.02. In addition to those damages, Monroe is also entitled to the recovery of attorneys’ fees

and expenses associated with this action. Services Agreement at pp. 5-6, ¶ 10.17.

       WHEREFORE, Monroe prays that the Court will enter judgment in its favor, and against

the Authority, in such amount of compensatory damages, pre-judgment and post-judgment

interest, attorneys’ fees and costs, as well as such further relief to which Monroe may be entitled.

Boa Vida further requests that the Court enter an injunction reinstating Boa Vida under the

Services Agremeent and declaring that Boa Vida is entitled to continue operating the Hospital

under the Services Agreement and the Management Agreement.



       This the 3rd day of June, 2019.



                                                     /s/ Wilson F. Green
                                                     Attorney for Plaintiffs
                                                     Boa Vida Healthcare, LLC
                                                     And Boa Vida Hospital of
                                                     Aberdeen MS, LLC d/b/a
                                                     Monroe Regional Hospital

OF COUNSEL:
Wilson F. Green
Fleenor & Green LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406
(205) 722-1018
wgreen@fleenorgreen.com



                                                 7
        Case 7:19-cv-00840-GMB Document 1 Filed 06/03/19 Page 8 of 8



DEFENDANT TO BE SERVED BY CERTIFIED MAIL AS FOLLOWS:

PICKENS COUNTY HEALTH CARE AUTHORITY
c/o Shawn McDaniel, Chair
241 Robert K. Wilson Drive
Carrollton, Alabama 35447

With Copy sent by counsel to:
James F. Henry
Cabaniss Johnston Gardner Dumas & O’Neal, LLP
Renasant Place, Suite 700
Birmingham, AL 35203




                                          8
